242 F.2d 38
George W. MITCHELL, Appellant,v.UNITED STATES of America, Appellee.
No. 13439.
United States Court of Appeals District of Columbia Circuit.
Argued February 4, 1957.
Decided February 28, 1957.

Mr. Daniel H. Margolis, Washington, D. C. (appointed by this Court), for appellant.
Mr. Forbes W. Blair, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Arthur McLaughlin and Harry T. Alexander, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
George W. Mitchell was convicted of assaulting a policeman who had come, in response to a call from the management, to eject him from a tavern.


2
We have examined the contentions ably put forward on appellant's behalf by court-appointed counsel. We are satisfied, upon a review of the entire record, that appellant's substantial rights have not been prejudiced.


3
Affirmed.